Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-7, 9-10,13-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer (US Pat. 6,08,4186). 
Regarding claim 1, Shaffer teaches the rocker arm of an electric switch, the electric switch being actuatable by the rocker arm for setting definable positions, the rocker arm comprising: a first part 32, configured to set the definable positions; and a second part 38, movable between a first position (depressed position) and a second position (undepressed position), the second position being further towards a center of the electric switch than the first position (in the second or undepressed position, the end 40 of the shaft 38 is further towards the center of the rocker arm or the switch; and in the first or depressed position, the end 40 of the shaft 38 is further towards the left side of the rocker arm or the switch),wherein, in the first position of the second part, the first part is movable into the definable positions, and wherein, in the second position of the second part, movement of the first part is blocked (Figs. 1-3 and col. 2, lines 50-60).
Regarding claim 2, Shaffer teaches the rocker arm wherein the second part 38 is pressed by a spring 46 in a direction of the first position (Figs. 1-3). 
Regarding claims 3 and 15, Shaffer teaches the rocker arm wherein the second part 38 is configured to extend within the first part 32 (Fig. 2).  
Regarding claims 5 and 17, Shaffer teaches the rocker arm wherein the rocker arm is configured to move through part of an arc 44 of a circle with a center point (Fig. 2).  
Regarding claim 6, Shaffer teaches the rocker arm wherein the second part 38 is displaced radially, upon changing between the first position and the second position (the end 44 of the shaft 38 radially moves within the arcuate groove 44, see Fig. 1-3).  
Regarding claims 7 and 18, Shaffer teaches the rocker arm wherein the definable positions include at least an ON position for closing a circuit and an OFF position for opening the circuit (col. 2, lines 40-50).  
Regarding claim 9 and 20, Shaffer teaches a blocking device comprising: the rocker arm of claim 1; and a slotted link 36 including holes (42, 44), a first end 40 of the second part 38 of the rocker arm being configured to enter the holes at assigned positions among the definable positions (Figs. 1-3 and col. 2, lines 50-60).  
Regarding claim 10, Shaffer teaches the blocking device wherein, in the second position (undepressed position) of the second part of the rocker arm, the first end 40 of the second part is configured to block the movement of the first part by entering one holes 42 (Figs. 1-3 and col. 2, lines 50-60).  
Regarding claim 11, Shaffer teaches the blocking device wherein the slotted link 36 is provided with perforated hole (42, 44), configured to be broken out by a user (Figs. 1-3 and col. 2, lines 50-60).  
Regarding claim 13, Shaffer teaches an electric switch, comprising: the rocker arm of claim 1 (Figs. 1-3).  
Regarding claim 14, Shaffer teaches an electric switch comprising the blocking device of claim 9 (Figs. 1-3).  

Claim 1, 2, 4, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaus (DE19934542). 
Regarding claim 1, Klaus teaches a rocker arm of an electric switch, the electric switch being actuatable by the rocker arm for setting definable positions, the rocker arm comprising: a first part 31, for setting the definable positions; and a second part 11, movable between a first position (unlocked position, shown in figure 1) and a second position (locked position, shown in figure 3), the second position being further towards a center of the electric switch than the first position (in the second position, the second part 11 is located further towards the center compares to the first position where the second part is located further toward the left side) wherein, in the first position of the second part, the first part is movable into the definable positions, and wherein, in the second position of the second part, movement of the first part is blocked (Figs. 1-5).
Regarding claim 2, Klaus teaches the rocker arm wherein the second part 11 is pressed by a spring 53 in a direction of the first position (Fig. 2). 
Regarding claims 4 and 16, Klaus teaches the rocker arm wherein the first part 31 includes a first bore 35 and the second part 11 includes a second bore 15, the first bore and the second bore being configured to align in the second position of the second part (Figs. 1-5).  
Regarding claim 12, Klaus teaches the rocker arm further comprising: a shackle lock 40, a shackle of the shackle lock being hung on through the in-line bores in the second position of the second part of the rocker arm (Fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Oneufer, et al. (US20150221459).
Regarding claims 8 and 19, Shaffer does not teach the definable positions also including a tripped position. However, Oneufer teaches a similar switch device that comprises a handle 30 with a plurality of lockable positions; the lockable position consists of on, off and trip positions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Oneufer in the switch device of Shaffer to provide a plurality operational positions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/           Primary Examiner, Art Unit 2833